t c memo united_states tax_court ronald lawson and karen bey petitioners v commissioner of internal revenue respondent docket no filed date ronald lawson and karen bey pro_se marissa j savit for respondent memorandum findings_of_fact and opinion laro judge petitioners ronald lawson mr lawson and karen bey dr bey petitioned this court to redetermine respondent’s determinations in the notice_of_deficiency issued on date for the and tax years years at issue the deficiency amounts are dollar_figure for tax_year and dollar_figure for tax_year as well as an addition_to_tax under sec_6651 for respondent amended his answer and asserted accuracy- related penalties under sec_6662 for the years at issue with the amounts to be determined at a later date in rule_155_computations the issues for decision are whether petitioners are entitled to deductions claimed on schedules c profit or loss from business sole_proprietorship for car and truck expenses of dollar_figure and dollar_figure for the respective years at issue we hold that they are not whether petitioners are entitled to deductions claimed on schedules e supplemental income and loss for repair expenses of dollar_figure and dollar_figure for the respective years at issue we hold that they are not whether petitioners have unreported schedule c and or schedule e gross_receipts or sales of dollar_figure and dollar_figure for the respective years at issue we hold that they do to the extent stated in this opinion whether petitioners failed to report taxable_income of dollar_figure from a settlement for the tax_year we hold that they did all section references are to the internal_revenue_code code in effect for the years at issue and rule references are to the tax_court rules_of_practice and procedure whether petitioners are liable for an addition_to_tax under sec_6651 for failure_to_file timely for the taxable_year we hold that they are and whether petitioners are liable for accuracy-related_penalties under sec_6662 for the years at issue we hold that they are findings_of_fact the facts set forth below are based on the pleadings witness testimony during the trial and other pertinent materials of the record some of the facts have been stipulated the stipulations of facts and the facts drawn from the stipulated exhibits are incorporated herein and we find those facts accordingly petitioners were married at all relevant times and resided in the state of new york at the time they filed their petition on date absent a stipulation to the contrary an appeal of this case would lie in the court_of_appeals for the second circuit during the years at issue dr bey operated a holistic wellness business and mr lawson was an employee of quality building services corp qbs petitioners timely filed their form_1040 u s individual_income_tax_return tax_return petitioners filed their form_1040 tax_return on date after the filing deadline respondent’s revenue_agent gene enriquez ra enriquez examined petitioners’ and tax returns in the course of the audit ra enriquez requested that petitioners produce their business records bank account statements and substantiating documentation for the expenses underlying the claimed deductions petitioners did not provide ra enriquez with the requested information instead petitioners claim ra enriquez should have availed himself of the access to petitioners’ computer files containing their business records during ra enriquez’s two site visits to dr bey’s offices on date respondent issued a notice_of_deficiency to petitioners for the years at issue respondent disallowed certain deductions that petitioners claimed on schedules c and e of the and tax returns in addition on the basis of the bank_deposits analysis bda performed during the audit and petitioners’ failure to include in income proceeds received as a result of a settlement with bank of america corp boa respondent determined that petitioners had unreported income i schedule c car and truck expenses petitioners claimed deductions of dollar_figure and dollar_figure for business-related car and truck expenses on schedules c of the and tax returns respectively dr bey explained that she used the cars to visit her clients at their homes however she did not provide the court with any documentation supporting the expenses underlying the deductions claimed on schedules c for the years at issue during one of ra enriquez’s site visits dr bey claimed that all the records related to the car and truck expenses are stored on her computer ra enriquez asked petitioners to email him the relevant documents but petitioners neither did that nor provided the documents in any other form ii schedule e repair expenses dr bey was involved in the distressed real_estate business for a number of years in petitioners’ tax_return reported five rental properties on their schedule e hawthorne avenue hawthorne property ashburton road ashburton property larter avenue larter property west 184th street and palisade avenue palisade property on their tax_return petitioners claimed a schedule e repair expense deduction of dollar_figure including dollar_figure and dollar_figure for the ashburton property and the palisade property respectively schedule c attached to the tax_return was in the name of mr lawson however on the basis of the testimonies of mr lawson and dr bey at trial as well as the employee identification_number used on schedules c for the years at issue we find that the expenses reported on schedule c attached to the tax_return are attributable to the business of dr bey on schedule e in the tax_return petitioners reported having only one rental property the larter property and claimed a repair expense deduction of dollar_figure during and petitioners resided at both the ashburton and the palisade properties dr bey had business offices at the hawthorne and the palisade properties after the audit respondent disallowed all repair expense deductions claimed on schedules e for the years at issue petitioners did not keep records substantiating the repair expenses and attempted to claim deductions for repair expenses for the properties they resided at--the ashburton and palisade properties petitioners explained that some of the repair expenses were reimbursed by insurance or third-party payments iii bda and unreported income dr bey informed ra enriquez during the audit that she received mainly cash from her clients which she deposited in part and retained in part because petitioners did not provide ra enriquez with their business records and bank statements when requested ra enriquez had to subpoena petitioners’ bank account statements ra enriquez then prepared a bda to enable him to verify the correctness of petitioners’ reported gross_receipts during the years at issue petitioners had at least five bank accounts chase chase new york commercial bank nycb citibank citi and citibank citi petitioners admitted that they used their personal bank accounts for business purposes when ra enriquez completed the bda petitioners had an opportunity to dispute or offer alternative explanations to ra enriquez’s findings petitioners chose not to pursue this option a bda is not a perfect tool and there were some issues as to the correctness of ra enriquez’s conclusions respondent admitted that ra enriquez’s bda improperly excluded mr lawson’s gross wages instead of excluding the net wages respondent’s technical services unit caught this error and corrected it before issuing the notice_of_deficiency to petitioners this however was not the only problem with ra enriquez’s bda respondent later conceded that two deposits made during date to petitioners’ citi account for dollar_figure and dollar_figure were improperly included in the bda other issues with ra enriquez’s bda are discussed below a wages and deposits previously omitted from the bda respondent’s amended pretrial memorandum notified the court and petitioners that wages that qbs paid to mr lawson were excluded from the bda both at the individual bank account level and at the end of the analysis when total annual net wages were excluded from the bda our review of the record shows that the following deposits in were affected by this error date amount dollar_figure dollar_figure dollar_figure dollar_figure exhibit no payor 33-r pincite qbs 33-r pincite qbs 33-r pincite qbs 33-r pincite qbs dollar_figure 33-r pincite qbs dollar_figure dollar_figure dollar_figure 33-r pincite qbs 33-r pincite qbs 33-r pincite qbs in addition we find that the deposit made on date of dollar_figure should be treated as wages respondent should address the treatment of this deposit in the rule_155_computations all of the affected deposits were made in mr lawson’s chase account in addition respondent requested the court to allow in the rule_155_computations a check for dollar_figure deposited into the nycb account in date that respondent failed to address in the original bda petitioners did not provide any testimony or other evidence as to why the check should not be included b unreported rent on the basis of the bda respondent concluded that petitioners received rent from tiasha wamack of dollar_figure per month for the hawthorne property in respondent alleges that the total unreported rent was at least dollar_figure for the tax_year petitioners should have reported the rent on schedule e but failed to do so or to otherwise report the hawthorne property on schedule e for tax_year on briefs petitioners pointed out that one of the checks from tiasha wamack deposited in date for dollar_figure was returned for insufficient funds petitioners did not present any other evidence refuting respondent’s conclusions c security deposits dr bey identified checks and bank_deposits that she claims are security deposits for various rental properties dr bey’s explanation is inconsistent with the notes on some of the checks specifically a check for dollar_figure made payable to dr bey from carolina cobena dated date has a note on it stating the check is for rent from january to date another check for dollar_figure made payable to dr bey from tiasha wamack dated date is notated as security 1st month dec rent for the hawthorne property dr bey testified that two postal money orders from rafael martinez of dollar_figure and dollar_figure represent a security deposit for the larter property but there are no notations on the money orders or any other documents clarifying the purpose of the money orders the record is silent as to whether petitioners ever returned these or other alleged security deposits or whether the deposits were used to cover any damage to the respective rental properties d transfers to other accounts of petitioners and between petitioners further dr bey identified checks that she issued to herself to transfer money from her nycb account to her other accounts for convenience respondent pointed out that some of these checks had a different name of issuer than that of dr bey dr bey explained that she uses various names including karen bey k bey shya bey shakema bey and karema bey because of the differences in her birth and ordained names respondent maintains on the basis of notations on some of the checks as rent or for the larter property that shya k bey was petitioners’ tenant however a review of the evidence submitted by the parties including statements for the citi and nycb accounts shows that checks issued by dr shya k bey or dr k bey were issued from the nycb account that belongs to dr bey the numbers on the checks and the amounts deposited to the citi account are the same as the check numbers and amounts showing on the nycb statements thus we find that these checks were indeed checks issued by dr bey to herself on briefs petitioners identified a number of checks they issued to each other ra enriquez properly identified and excluded some of these checks from the bda including the check from mr lawson to dr bey for dollar_figure as a loan however ra enriquez did not exclude from the bda a number of checks issued by dr shya k bey to mr lawson and deposited in the chase account as discussed above the amounts and numbers on the checks are the same as the the exhibits showing the affected checks are as follows exh 31-r at bates nos dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure returned for insufficient funds dollar_figure dollar_figure returned for insufficient funds and dollar_figure corresponding writeoffs from the nycb account including check numbers are included on various pages of exh 25-r all other checks that petitioners identified as issued to themselves are properly included in the bda amounts and numbers of checks reported on dr bey’s nycb account statements thus we find that these checks were issued by dr bey to mr lawson e checks returned for insufficient funds petitioners identified on briefs several deposited checks that should have been excluded by ra enriquez from the bda because they were returned for insufficient funds some of these checks have been identified and excluded by ra enriquez in addition to those checks our review of the evidence submitted by the parties shows that the following checks that petitioner identified are listed on the corresponding bank statements as returned for insufficient funds account citi chase amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure bates no this alleged insurance payment for petitioners’ porsche cayenne was returned for insufficient funds exhibits showing the affected checks are as follows exh 33-r at bates nos dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure other checks that petitioners identified as issued to each other are properly included in the bda f federal and state tax refunds petitioners claim that ra enriquez did not exclude from the bda deposits representing state and federal tax refunds that petitioners received in and this statement is true only with respect to one check from the u s treasury of dollar_figure deposited in the chase account on date ra ramirez excluded from the bda other checks representing state and federal tax refunds g miscellaneous deposits petitioners identified on briefs some checks received as loans checks cashed in accommodation to out-of-state relations and funds received from offsetting accounts the record does not have any further substantiation for such items we do not opine on whether ra ramirez’s treatment of state tax refunds as nontaxable is correct because the parties did not raise this issue in their pleadings this issue is thus deemed waived exh 36-r at bates nos and another check identified as a loan exh 36-r at bates no was returned for insufficient funds exh 36-r at bates nos and exh 36-r at bates nos and h alleged insurance and damage to the property proceeds petitioners claim that ra enriquez should have excluded some of the deposits from his bda because the deposits represent payments received from escrow or as property damage insurance proceeds checks documenting some of the alleged insurance payments for damages to petitioners’ real_property were sometimes not issued in the names of petitioners but were nevertheless deposited into their accounts when questioned regarding the other names on the alleged insurance checks dr bey explained that they were the original mortgage holders on the properties petitioners did not provide any documentation relating to these insurance policies such as contracts or correspondence evidencing existence of the policies there are no agreements on the record between petitioners and the original mortgage holders documenting allocation of insurance expenses and proceeds the checks dr bey identified during the trial as insurance payments are exh 31-r bates for dollar_figure payable to k bey co no payment description on the check petitioners claim this was an insurance payment for the palisade property exh 31-r bates and for dollar_figure and dollar_figure respectively payable to dr k bey co juliana gregory jean payment description on the check is for payment of restricted escrow petitioners claim it is for the insurance on one of the properties exh 31-r bates for dollar_figure payable to k bey and co angelina schwickrath petitioners claim it was an insurance payment for the palisade property the check refers to a loan number petitioners also failed to provide any evidence of the alleged damages to the respective properties dr bey explained that to get the insurance payments she usually had to do the repairs first take photographs of the repairs done and send the photographs to the insurance_company or a bank only after doing those things would she be reimbursed for the expenses petitioners failed to introduce into evidence any documentation in support of the alleged insurance payments on briefs petitioners identified additional insurance proceeds as follows exhibit 27-r bates void escrow check already excluded from the bda and exhibit 36-r bates and checks for dollar_figure and dollar_figure respectively issued by castle point insurance co for a claim number ending in again there is no evidence on the record that would further explain the nature of the payments in petitioners received an insurance payment from allstate for a damaged porsche cayenne that they owned allstate issued three checks in the same amount and for the same loss but sent the checks to three different addresses two of the checks were returned for insufficient funds after petitioners attempted to deposit them one of the checks however was deposited successfully in the citi account ra enriquez excluded from the bda two of the checks likely as returned for insufficient funds but did not do the same for the third check iv unreported income from settlement with boa in mr lawson filed a complaint in the supreme court of the state of new york county of westchester against samba gassama gassama enterprises corp collectively gassama and boa the complaint alleged that gassama stole six checks totaling dollar_figure from mr lawson and fraudulently deposited them into gassama’s accounts mr lawson alleged that boa acted negligently in transferring funds out of mr lawson’s boa account boa denied any wrongdoing at the end of mr lawson filed another complaint in the supreme court of the state of new york county of westchester against anthony philips and boa the second complaint alleged that mr lawson deposited into his boa account a check for dollar_figure that was issued by liberty mutual insurance co to mr lawson and anthony philips and endorsed by both of them the complaint alleged that the check represented the payment for mr lawson’s services for renovating anthony philips’ real_property subsequently boa transferred the funds to anthony philips upon his request after it received an affidavit of forged signature mr lawson argued that boa breached its fiduciary duty to him and acted negligently in transferring funds out of his account boa denied any wrongdoing after several months of negotiations mr lawson and boa reached a settlement in both cases mr lawson executed a general release for both complaints as to boa and the parties filed stipulations of discontinuance with prejudice as to defendant boa only as a result of the settlement on date mr lawson’s attorney issued a check to mr lawson for dollar_figure representing the dollar_figure received from boa less legal fees and court costs ra enriquez identified the check as settlement proceeds in the bda but did not exclude it as nontaxable later petitioners admitted that they received settlement proceeds of dollar_figure in dollar_figure opinion i burden_of_proof the commissioner’s determinations in a notice_of_deficiency are generally presumed to be correct and the taxpayer bears the burden of proving by a preponderance_of_the_evidence that the determinations are incorrect sec_7482 rule a 290_us_111 pursuant to sec_7491 the burden_of_proof may shift to the commissioner the request for admissions labeled the proceeds an insurance settlement but the parties later identified the proceeds in their briefs as proceeds from a settlement with boa we do not opine on whether it was appropriate to include in petitioners’ income the full amount of the settlement dollar_figure respondent did not raise this argument in his pleadings and we thus deem it waived with respect to factual matters if the taxpayer meets certain requirements for the burden to shift the taxpayer must comply with the substantiation requirements as provided in the code maintain records as required under the code and cooperate with reasonable requests by the commissioner for witnesses information documents meetings and interviews sec_7491 petitioners argue in their posttrial briefs that the burden_of_proof should shift to respondent pursuant to sec_7491 however petitioners did not comply with respondent’s information requests and discovery deadlines failed to provide the requested documents from their computer and as discussed more thoroughly below did not meet the substantiation requirements regarding their alleged expenses thus petitioners did not satisfy the requirements for the burden to shift under sec_7491 ii deductions expenses deductions are a matter of legislative grace and the taxpayer bears the burden of proving his entitlement to any deductions claimed 503_us_79 308_us_488 292_us_435 welch v helvering u s pincite a taxpayer is required to maintain sufficient records to substantiate expenses underlying the deductions claimed on federal_income_tax returns sec_6001 sec_1_6001-1 e income_tax regs see also 65_tc_87 aff’d 540_f2d_821 5th cir a deductibility of schedule c car and truck expenses petitioners claimed deductions for car and truck expenses of dollar_figure and dollar_figure for the respective years at issue respondent denied these deductions in their entirety because petitioners failed to substantiate the expenses sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred during the tax_year in carrying on any trade_or_business sec_274 precludes a deduction for specified expenses unless a taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the following five elements the amount date time place and business_purpose of the expense to meet the adequate_records requirement for the expenses enumerated in sec_274 a taxpayer must maintain an account book a diary a log a statement of expense trip sheets or a similar record and documentary_evidence which in combination would be sufficient to establish each element of expenditure or use sec_1_274-5t temporary income_tax regs fed reg date sec_274 and sec_1_274-5t temporary income_tax regs fed reg nov provide heightened substantiation requirements for any listed_property under sec_280f listed_property under sec_280f includes any passenger_automobile colvin v commissioner tcmemo_2007_157 aff’d 285_fedappx_157 5th cir petitioners argue that the car and truck expense deductions for the respective years at issue are justified because dr bey’s business requires her to travel frequently to her clients’ personal residences petitioners assert that dr bey’s willingness to allow ra enriquez to examine her computer--which petitioners claim contained the necessary information--qualifies as sufficient substantiation respondent argues that petitioners did not provide ra enriquez or the court with adequate_records or sufficient evidence as required under sec_274 ra enriquez testified that during the audit dr bey did not provide him with any documentation to substantiate the car and truck expenses or even inform him that she traveled to her clients’ personal residences after reviewing the record we do not see any evidence corroborating the existence of reported car and truck expenses except for petitioners’ self-serving testimony we agree with respondent that petitioners’ failure to substantiate the respective car and truck expenses justifies a complete disallowance accordingly we sustain respondent’s disallowance of petitioners’ claimed schedule c car and truck expense deductions for the years at issue b deductibility of schedule e repair expenses petitioners claimed repair expense deductions of dollar_figure and dollar_figure for the respective years at issue respondent denied these deductions in their entirety sec_212 allows a deduction for ordinary and necessary expenses paid_or_incurred while managing or maintaining property_held_for_the_production_of_income to be entitled to a deduction a taxpayer must meet applicable substantiation requirements by keeping adequate_records sec_6001 62_tc_834 sec_1_6001-1 e income_tax regs taxpayers who fail to substantiate any item may be denied the claimed deduction hunter v commissioner tcmemo_2014_164 petitioners argue that respondent’s disallowance of all the repair expense deductions for the years at issue is arbitrary and erroneous petitioners assert that they had records to substantiate the respective expenses and that they provided sufficient evidence of those expenses for the years at issue respondent argues that petitioners failed to meet their burden_of_proof respondent points out that petitioners did not provide a single document establishing that they incurred the repair expenses reported on schedules e for the years at issue petitioners also did not prove that such expenses were ordinary or necessary and should not be capitalized the evidence in the record regarding the repair expense substantiation is almost nonexistent a few checks attached to the bda that could be identified as insurance proceeds for damage to petitioners’ property are insufficient to qualify as proper substantiation without underlying support such as receipts invoices purchase orders or similar documentation petitioners’ self-serving testimony is unpersuasive see 87_tc_74 moreover petitioners’ testimony contradicts the positions they took on the and tax returns in that they claimed repair expense deductions for what may have been covered by insurance or other third-party payments such as security deposits in addition in petitioners tried to claim on their schedule e a deduction for repair expenses they incurred on their personal residences which is clearly outside the scope of sec_212 under these circumstances we hold that petitioners did not meet their burden_of_proof to substantiate the repair expenses accordingly we sustain respondent’s disallowance of petitioners’ repair expense deductions for those expenses for the years at issue iii unreported income gross_income includes all income from whatever source derived unless otherwise specifically excluded sec_61 the definition of gross_income broadly includes any instance of undeniable accession to wealth clearly realized and over which the taxpayer has complete dominion and control 348_us_426 sec_6001 requires a taxpayer to keep books_and_records sufficient to establish the taxpayer’s gross_income deductions losses and credits sec_1_6001-1 income_tax regs sec_7602 authorizes the commissioner to examine books papers records and other data potentially relevant or material to the determination of a taxpayer’s federal_income_tax liability where an individual fails to maintain adequate books_and_records the commissioner may reconstruct the taxpayer’s income using any method which in his opinion clearly reflects income sec_446 see also 92_tc_661 dyer v commissioner tcmemo_2012_224 at gutierrez v commissioner tcmemo_2003_321 slip op pincite citing 348_us_121 the reconstruction of a taxpayer’s income need only be reasonable in the light of the surrounding facts and circumstances petzoldt v commissioner t c pincite one such method of income reconstruction the bank_deposits method has long been sanctioned by the courts see eg 929_f2d_110 2d cir aff’g in part vacating in part tcmemo_1989_671 under the bank_deposits method bank_deposits and cash expenditures are totaled unless the cash was derived from bank withdrawals id amounts representing proceeds of loans redeposits and identifiable nonincome are then subtracted and the remainder is treated as taxable_income unless it is shown to be otherwise id see also 102_tc_632 taxpayer bears burden of showing that commissioner’s determination is incorrect but see 453_f2d_944 2d cir bank_deposits determined to be nonincome fruits of check-kiting scheme rev’g and remanding tcmemo_1970_31 mistakes in a bank_deposits analysis do not necessarily invalidate the results see dyer v commissioner tcmemo_2012_224 respondent argues that ra enriquez’s bda demonstrates that the respective checks included in the bda are unreported taxable_income because up until the trial petitioners did not raise any objections to the bda petitioners argue that numerous errors within the bda warrant excluding the entire bda as an unreliable basis for determining unreported income we acknowledge that ra enriquez’s bda had certain flaws but we do not agree that those flaws warrant setting it aside in the light of the utter lack of cooperation from petitioners during the audit ra enriquez and respondent showed substantial and reasonable efforts in compiling the bda and making sure the findings are correct matching information on numerous deposits from five banking accounts is a difficult task with that in mind on the basis of the parties’ testimony at trial and the record in this case we conclude that the bda should be modified as set forth below first we find that items that respondent conceded should not be included in the bda should be excluded from the calculations in addition the dollar_figure check that respondent asked us to include in the bda should be so included because petitioners failed to show it is nontaxable second we find that mr lawson’s net wages that were excluded twice from the bda should be excluded only once third we find that the amounts of rent unreported on schedule e for the tax_return regarding the hawthorne property were properly included in the bda with the exception of one check that was returned for insufficient funds see exhibit 36-r pincite check for dollar_figure from tiasha wamack subsequently returned fourth we find that the alleged security deposits for rental properties have been properly included in the bda because petitioners failed to meet the burden_of_proof on this issue petitioners did not provide the court with sufficient records or other evidence corroborating their self-serving testimony further there is no evidence in the record to support that said security deposits were ever returned to lessees fifth we find that the checks dr bey issued to herself to transfer the funds from one bank account to another and the checks dr bey and mr lawson issued to each other should be excluded from the bda to the extent described in the findings_of_fact see supra pp sixth we find that the checks identified as returned for insufficient funds or checks reflecting tax refunds as described in the findings_of_fact see supra pp should be excluded from the bda seventh with respect to the alleged loans funds from offsetting accounts and deposits for out-of-state relatives we find that petitioners did not introduce sufficient evidence to refute the bda findings thus no modification of the bda is necessary eighth with respect to the insurance proceeds and payments for the property damage we find that the petitioners did not meet the burden_of_proof to show that any such receipts were nontaxable petitioners’ testimony and briefs seem to be inconsistent with the positions they took on their and tax returns by claiming large repair expense deductions on schedules e for rental properties and car and truck expense deductions on schedules c besides petitioners’ unpersuasive testimony and sparse information the court obtained from reviewing the checks attached to the bda the record is devoid of any corroborating evidence confirming the details of the insurance policies whether the insured property was used in petitioners’ business and other details necessary to determine whether the insurance proceeds were taxable or not for example dr bey testified that she used personal cars to visit her clients but the record is silent on whether she used a specific car--here the porsche cayenne--for which she claims to have received a nontaxable insurance payment in her business the same goes for the alleged insurance payments covering the damages to petitioners’ real_estate there are simply not enough details in the record to tie the payments to specific properties and specific items of damage thus petitioners failed to meet their burden_of_proof and the alleged insurance proceeds and payments for the property damage were properly included in the bda accordingly except for the amounts we deemed excluded above we sustain respondent’s determination that the unreported income in the bda was proper and petitioners are liable for any resulting deficiencies iv litigation settlement proceeds gross_income includes all income from whatever source derived unless specifically excluded sec_61 141_tc_331 proceeds from the settlement of a lawsuit constitute taxable_income unless the taxpayer can establish that the proceeds come within the clear scope of a statutory exclusion 515_us_323 taxpayers generally bear the burden of proving that they fall squarely within the requirements for any exclusion_from_gross_income simpson v commissioner t c pincite citing forste v commissioner t c memo under the origin of the claim doctrine courts look into the nature of the underlying claim to determine whether a settlement payment or judicial award is excludible from gross_income and to determine the proper tax treatment of the proceeds see 372_us_39 313_us_28 courts look to the terms of a settlement agreement to determine whether a settlement is taxable see eg freda v commissioner tcmemo_2009_191 aff’d 656_f3d_570 7th cir where the agreement is silent as to the basis of the settlement or where the agreement does not specify that the payment was for a reason that a court finds to be nontaxable this court has held the settlement payment to be taxable see eg 33_tc_323 ahmed v commissioner tcmemo_2011_295 aff’d 498_fedappx_919 11th cir petitioners admitted that they received the dollar_figure settlement for the claims against boa but argue that the settlement proceeds are not taxable_income under the origin of the claim doctrine petitioners assert that the recovered amount constitutes a nontaxable return of funds improperly taken from mr lawson respondent argues that the settlement agreement between mr lawson and boa does not specify a nontaxable reason for the settlement and therefore the settlement proceeds are taxable petitioners failed to establish that the settlement proceeds are within the clear scope of a statutory exclusion examination of the complaints filed in cases forming the basis for the settlement at hand shows that mr lawson alleged that boa acted negligently in transferring the funds from his account as a condition to receiving the settlement payout mr lawson executed a general release of his claims against boa and agreed to the filing of stipulations of discontinuance with prejudice in both cases the general release and the stipulations are silent as to whether the payment was supposed to restore funds taken from mr lawson’s account or was just to get rid of a nuisance lawsuit in any event we note that petitioners failed to point to any statutory exception such as sec_104 or any other authority that would allow us to conclude that the settlement proceeds in the current case should be treated as nontaxable thus we hold that petitioners did not meet their burden_of_proof in demonstrating that the settlement funds were nontaxable accordingly ra enriquez properly included the settlement proceeds as unreported income for the tax_year v sec_6651 and sec_6662 the burden of production is on the commissioner with respect to the liability of a taxpayer for any penalty or addition_to_tax sec_7491 rule a to meet this burden the commissioner must produce sufficient evidence indicating that it is appropriate to impose an addition_to_tax or a penalty on the taxpayer 116_tc_438 because respondent first introduced the issue of penalties under sec_6662 in his amended answer respondent bears the burden_of_proof on this issue under rule a a sec_6651 sec_6651 imposes an addition_to_tax for failure to timely file a federal tax_return when due equal to for each month that the return is late not to exceed the addition_to_tax for failure_to_file timely does not apply where the failure was due to reasonable_cause and not due to willful neglect id the burden of showing reasonable_cause under sec_6651 remains on the taxpayer see higbee v commissioner t c pincite petitioners admitted that they filed their tax_return late thus respondent has met the burden of production with regard to an addition_to_tax under sec_6651 for the tax_year petitioners did not argue during the trial or in their briefs that their failure to timely file the tax_return was due to reasonable_cause and not willful neglect accordingly we sustain respondent’s determination and we hold that petitioners are liable for an addition_to_tax under sec_6651 b sec_6662 sec_6662 imposes a accuracy-related_penalty on the underpayment_of_tax required to be shown on a return sec_6662 and imposes an accuracy-related_penalty on a portion of any underpayment which is attributable to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax negligence includes any failure to make a reasonable attempt to comply with the provisions of the code or to exercise ordinary and reasonable care in the preparation of a n income_tax return sec_6662 sec_1_6662-3 income_tax regs negligence also includes any failure to maintain adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs disregard includes any careless reckless or intentional disregard of the rules or regulations id subpara a substantial_understatement_of_income_tax exists if the amount of the understatement exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 once the commissioner has met the burden of production the taxpayer must come forward with persuasive evidence that the imposition of a penalty is inappropriate because for example the taxpayer acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner t c pincite the exact amount of petitioners’ understatement for each of the years at issue shall be computed as a part of the rule calculations even if petitioners’ understatements are not substantial within the meaning of sec_6662 respondent may meet his burden by demonstrating that petitioners negligently claimed deductions to which they are not entitled respondent argues that petitioners failed to keep adequate books_and_records because they did not produce records sufficient to substantiate their expenses during the audit or to this court during the trial respondent contends that this basis alone is sufficient to impose sec_6662 accuracy-related_penalties for the years at issue petitioners argue that they maintained appropriate records and offered them for ra enriquez’s examination which demonstrates a good-faith attempt to comply with the code petitioners assert that ra enriquez’s failure to avail himself of access to petitioners’ records stored on a computer during his two site visits should not subject them to accuracy-related_penalties we agree with respondent petitioners failed to produce documentation during the audit and at trial to substantiate their expenses petitioners’ allegations that ra enriquez should have reviewed all their business records during a short site visit are misguided and do not qualify as a good-faith attempt to comply with the requirements of the code the bda shows petitioners failed to include in income numerous deposits and failed to maintain adequate books_and_records to explain the nature of many items including the alleged insurance payments for property damage and security deposits finally petitioners failed to include in income the proceeds of the boa settlement taken together all these circumstances show that petitioners did not make a reasonable attempt to comply with the provisions of the internal revenue laws or to exercise ordinary and reasonable care in the preparation of a tax_return petitioners also failed to show that they acted with reasonable_cause under sec_6664 petitioners’ conduct with respect to keeping adequate_records and making these records available in the course of the audit shows they were negligent thus respondent has met his burden_of_proof with regard to imposing accuracy-related_penalties under sec_6662 accordingly we sustain respondent’s determination and hold that the imposition of accuracy-related_penalties under sec_6662 is appropriate we have considered all of the arguments raised by petitioners and respondent and to the extent not discussed herein we conclude they are irrelevant moot or without merit to reflect the foregoing and concessions by respondent decision will be entered under rule
